Citation Nr: 0411073	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2001, the matter was remanded to the RO for 
additional development.  In December 2002, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2); a 
regulation which has since been held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In July 2003, the matter was again remanded to 
the RO in fulfillment of due process requirements.

In June 2001, the veteran testified at a Board hearing at the RO.  


FINDING OF FACT

The veteran does not suffer from current chronic cervical spine 
disability.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received for cervical arthritis in August 1999.  
Thereafter, in a rating decision dated in April 2000, that issue 
was denied.  VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in March 
2001.  

It was impossible in this case to furnish VCAA notice prior to the 
initial RO decision denying the claim because VCAA had not yet 
been enacted.  Under the Court's ruling, however, the timing of 
the notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly cure 
a defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-prejudicial 
to a claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated March 2001, November 2001 and January 2004, as 
well as the August 2000 statement of the case and July 2002 and 
August 2003 supplemental statements of the case, the RO informed 
the appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The appellant was also 
informed that it was his responsibility to identify health care 
providers with specificity and that it still remained his ultimate 
responsibility to make sure the RO got all evidence in support of 
his claim not in the custody of a Federal department or agency.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  Medical records identified by the 
veteran are on file.  Also, the appellant has been afforded the 
benefit of VA examinations during the appeal period, and attended 
a Board hearing in June 2001.  Thus, although the veteran 
requested in writing in January 2004 that he be afforded another 
compensation and pension examination, the Board finds that that 
recent March 2003 VA examination report is sufficient for purposes 
of reviewing this claim.  The veteran has not asserted, nor does 
the record show, that the March 2003 examination report is 
inadequate in any way.  Furthermore, neither the appellant nor his 
representative has indicated, and there is otherwise no indication 
that there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  In fact, the veteran stated in writing in January 2004 
that he had no further evidence to submit at that time.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  

II.  Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who 
have served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect complaints or 
treatment regarding his neck.  While his November 1998 retirement 
separation examination report reflects arthritis, it makes no 
mention of the cervical spine.  Moreover, there is no indication 
from the veteran's service medical records that x-rays were ever 
taken of the cervical spine.

The earliest indication that the veteran experienced cervical 
spine problems is found in postservice military medical records 
dated in 1999 from Tyndall Air Force Base.  These records show 
that the veteran was seen by an internist in March 1999 and 
complained of left shoulder pain and neck pain that was sharp and 
radiated down his back.  There was no weakness or parethesias in 
his arms.  He was assessed as having neck pain and suspect 
degenerative joint disease.  Feldene was prescribed.  He was again 
seen in April 1999 where he reported that his neck and left 
shoulder pain was over 80 percent better.  He was assessed as 
having positive cervical spine degenerative joint disease per 
plain films.  The veteran was seen again in June 1999 and reported 
that the Feldene was helping.  He was assessed as having 
degenerative joint disease of the cervical spine by x-ray.  The 
claims file contains a June 1999 x-ray report of the veteran's 
left shoulder, but not his cervical spine.

The above-noted evidence showing initial cervical spine complaints 
in 1999 is consistent with the veteran's June 2001 hearing 
testimony wherein he testified that the first finding of cervical 
arthritis was in 1999 after he got out of service.  He denied 
sustaining a neck injury in service.  Nonetheless, service 
connection for arthritis, namely cervical arthritis in this case, 
may be presumed if found to exist within one year of service.  See 
38 U.S.C.A. §1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this 
regard, although a June 1999 assessment at Tyndall Air Force Base 
indicates that the veteran had degenerative joint disease of the 
cervical spine by x-ray, the claims file is devoid of an actual x-
ray report or x-ray findings of the veteran's cervical spine.  In 
fact, the only x-ray report on file dated in 1999 is of the 
veteran's left shoulder.  This is indeed consistent with the 
veteran's June 2001 testimony that x-rays were taken of his left 
shoulder in 1999, but not his neck.  

Furthermore, x-rays of the veteran's cervical spine that were 
later taken by VA in March 2003 show no evidence of arthritis.  
Specifically, findings revealed that the disc spaces were well 
maintained throughout and facets showed no signs of degeneration 
or arthritis formation.  The examiner concluded by stating that he 
found no evidence of any arthritis of the veteran's cervical spine 
based on physical examination and x-ray review.  He diagnosed the 
veteran as having subjective neck pain with no objective findings 
on examination and x-rays.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incident has 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, in 
the absence of proof of a present cervical disability there can be 
no valid claim for service connection.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub 
nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 vet. App. 22, 31-32 (1998).

In the present case, the March 2003 VA examination conducted for 
the express purpose of ascertaining whether or not the veteran 
suffers from arthritis of the cervical spine (or any other 
cervical spine disability) was negative by both clinical and x-ray 
examination.  The Board notes here that the record suggests that 
the veteran's neck complaints may be associated with his already 
service-connected left shoulder arthritis.  However, the 
preponderance of the medical evidence is against a finding that 
there is a medically diagnosed current disability of the cervical 
spine.  There is therefore no legal basis for finding that service 
connection is in order since the claimed disability has not been 
found to be present. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



